ON PETITION FOR REHEARING
MANN, Judge.
The appellee, in his petition for rehearing, contends that our opinion, if right when filed, is wrong now because Chapter 71-241, Laws of Florida, our new law relating to dissolution of marriage, provides that “In any action or proceeding in which an appeal was pending or a new trial was ordered prior to the effective date of this act, the law in effect at the time of the order sustaining the appeal or the new trial governs the appeal, the new trial, and any subsequent trial or appeal.” Ibid., § 21(3).
Were we to recede from reversal and affirm, the mandate upon our opinion would not be an “order sustaining the appeal.” Were we to persist in reversal on the grounds stated in the original opinion, our order would sustain the appeal, and we would be in error for failure to follow the legislative mandate.1 Accordingly, we sustain the appeal, reverse and remand with directions to proceed in accordance with Chapter 71-241. Thus we avoid error by sidestepping paradox.
Reversed and remanded for further proceedings in accordance with Laws of Florida, Chapter 71-241.
LILES, J., concurs.
PIERCE, C. J., dissents.

. See Quine, The Ways of Paradox, c. 1 (1966).